Citation Nr: 0702909	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the lower extremities.

2.  Entitlement to service connection for vascular injury and 
lymphedema to the lower extremities; and osteomyelitis of the 
left lower extremity, to include as secondary to service-
connected disabilities.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 and 
February 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran does not currently have frostbite, or residuals of 
frostbite to the lower extremities.

2.  It is as likely as not that the veteran's vascular injury 
and lymphedema of the lower extremities, and osteomyelitis of 
left lower extremity, are related to his service-connected 
right thigh and left buttock.


CONCLUSIONS OF LAW

1.  Service connection for frostbite injury is not warranted.  
38 U.S.C.A.§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for vascular injury and lymphedema of 
the lower extremities and osteomyelitis of the left lower 
extremity, secondary to service-connected disabilities is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.10(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and a rating 
decision July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the August 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  A review of the claims 
file shows that the veteran received treatment of his left 
heel from two providers whose records are not part of the 
claims file.  However, as the claim for service connection 
for the left lower extremity is being resolved in favor of 
the claimant, the claimant will not be prejudiced by the 
Board's decision not to remand the claim to obtain these 
records.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like myelitis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Residuals of Frostbite to the Lower Extremities

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for residuals of frostbite to 
the lower extremities.  The competent medical evidence 
indicates that the veteran does not currently have the 
condition and did not have the condition in active duty.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses of frostbite or residuals 
of frostbite.

Private treatment records are also void of findings, 
complaints, symptoms, or diagnoses of frostbite to the lower 
extremities.  Private opinions dated August 2003 and April 
2004, as well as a September 2003 VA examination report, add 
that the veteran sustained a frostbite injury in December 
1944 when he was blown over a tank.  The opinions link this 
injury to the veteran's vascular and circular problems  the 
legs.  However, these opinions are based in part upon the 
subjective history provided by the veteran with respect to 
the December 1944 incident.  While the evidence does show 
inservice shell fragment wounds, the service medical records 
do not reflect treatment for any cold injuries.  The claims 
file is negative for any documentation or competent medical 
evidence of this event.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Reonal v. Brown, 5 Vet. App. 458 (1995).  The 
Board finds that these opinions are not probative as there is 
no evidence that the veteran sustained a frostbite injury in 
service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing a currently hearing loss disability, service 
connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for frostbite or residuals of frostbite is denied.

Vascular Injury and Lymphedema of the Lower Extremities; and 
Osteomyelitis of the Left Lower Extremity

Based on a thorough review of the record, the Board finds 
that it is as likely as not that the veteran has a vascular 
injury and lymphedema of the lower extremities and 
osteomyelitis of the left lower extremity that are related to 
his service-connected disabilities.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses of a vascular condition 
and lymphedema of the lower extremities, or osteomyelitis of 
the left lower extremity.

A private treatment record dated September 2002 shows that 
the veteran's condition was diagnosed as osteomyelitis of the 
left calcaneus; atherosclerotic vascular changes, bilateral 
lower extremities; and venous insufficiency with marked 
lymphedema and venous varicosities of the lower extremities.  
In March 2003, his condition was diagnosed as peripheral 
vascular disease of the lower extremities bilaterally.

The veteran submitted medical opinions from two private 
physicians in support of his claim.  An August 2003 opinion 
suggests that the veteran's service-connected injuries 
sustained in June 1944 and frostbite in December 1944, 
"increased his risk of having vascular and circulatory 
problems of the left leg."  An April 2004 opinion also 
references the June 1944 and December 1944 incidents and 
provides that the injuries sustained in the incidents 
"directly contributed to the recent difficulties with the 
left leg."
 
The veteran underwent a VA examination in September 2003.  
Upon examination, the veteran was found to have extreme 
lymphedema of both legs, and severe osteomyelitis of the left 
heel.  The veteran told the examiner he was injured in June 
1944 and December 1944.  The veteran's condition was 
diagnosed as "status post shell fragment wounds of the left 
hip and buttocks and right lateral thigh involving muscle 
groups #16 and #17."  The examiner opined that the veteran's 
vascular leg condition had been complicated by his diabetes 
and stated that "it is as likely as not that his service-
connected injuries are related to his severe lymphedema, 
peripheral vascular disease, and osteomyelitis."  However, 
the examiner "was unable to determine the amount of 
disability that has been contributed to these conditions by 
his diabetes," which has not been service-connected.  
Accordingly, the Board find that at least some portion of the 
veteran's bilateral vascular injury and lymphedema of the 
lower extremities, and at least some protion of the veteran's 
osteomyelitis of the left lower extremity is shown to be the 
result of his inservice shell fragment wounds.

The Board finds that there are competent medical opinions 
linking the veteran's bilateral lymphedema and vascular 
injuries of the legs and osteomyeltitis of the left lower 
extremity to his active duty.  The competent medical evidence 
indicates that it is as likely as not that the veteran's 
service-connected injuries are related to his severe 
lymphedema, peripheral vascular disease, and osteomyelitis.  
Therefore, resolving all doubt in favor of the veteran, the 
Board finds that those conditions are shown to be proximately 
due to or the result of injuries incurred during the 
veteran's service and service connection must be granted.

Accordingly, the Board finds that the evidence supports the 
veteran's claim and service connection for a vascular injury 
and lymphedema to the lower extremities; and osteomyelitis of 
the left lower extremity, to include as secondary to service-
connected disabilities is granted.


ORDER

Service connection for residuals of frostbite to the lower 
extremities, is denied.

Service connection for a vascular injury and lymphedema to 
the lower extremities; and osteomyelitis of the left lower 
extremity, to include as secondary to service-connected 
disabilities, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


